)LOHGE\&OHUNRI6XSUHPH&RXUW
                          ,17+(6835(0(&2857
                     67$7(2)1257+'$.27$


                                 1'


6WDWHRI1RUWK'DNRWD                                    3ODLQWLIIDQG$SSHOOHH

      Y

0LFKDHO%HQMDPLQ:LOOV                                'HIHQGDQWDQG$SSHOODQW


                                 1R


       $SSHDO IURPWKH'LVWULFW&RXUWRI0F/HDQ&RXQW\6RXWK&HQWUDO-XGLFLDO
'LVWULFWWKH+RQRUDEOH&\QWKLD)HODQG-XGJH

      5(9(56('$1'5(0$1'('

      2SLQLRQRIWKH&RXUWE\&URWKHUV-XVWLFH

       /DGG5(ULFNVRQ6WDWH¶V$WWRUQH\2IILFH:DVKEXUQ1'IRUSODLQWLIIDQG
DSSHOOHHRQEULHI

      /DXUD&5LQJVDN%LVPDUFN1'IRUGHIHQGDQWDQGDSSHOODQW
                                       6WDWHY:LOOV
                                       1R


       &URWKHUV-XVWLFH
>@   0LFKDHO:LOOVDSSHDOVIURPDFULPLQDOMXGJPHQWHQWHUHGDIWHUKHFRQGLWLRQDOO\
SOHGJXLOW\WRSRVVHVVLRQRIDFRQWUROOHGVXEVWDQFHZLWKLQWHQWWRGHOLYHUUHVHUYLQJWKH
ULJKWWRDSSHDOWKHGHQLDORIKLVPRWLRQWRVXSSUHVVHYLGHQFH:HUHYHUVHWKHGLVWULFW
FRXUWFULPLQDOMXGJPHQWDQGUHPDQGWRSHUPLW:LOOVWRZLWKGUDZKLVJXLOW\SOHD


                                               ,
>@   ,Q 'HFHPEHU  D 0F/HDQ &RXQW\ 6KHULII . XQLW VWRSSHG D FDU IRU
VSHHGLQJRQDFRXQW\URDGRQHDQGRQHKDOIPLOHVIURP0D[7KHGHSXW\DSSURDFKHG
WKH YHKLFOH IRXU WLPHV GXULQJ WKH WUDIILF VWRS  2Q WKH ILUVW DSSURDFK WKH GHSXW\
REVHUYHGWKHSDVVHQJHUVPRNLQJDFLJDUHWWHDQG³DFWLQJUHVHUYHG´7KHGHSXW\DOVR
QRWHGDILUHDUPLQWKHYHKLFOH%RWK:LOOVDQGWKHSDVVHQJHUSURYLGHGLGHQWLILFDWLRQ
7KH GHSXW\ DVNHG ZK\ :LOOV ZDV RQ WKH FRXQW\ URDG DQG :LOOV VDLG KH DQG KLV
SDVVHQJHUZHUHWUDYHOLQJIURP0LQRWWR'RXJODV'HVSLWHWKHLUURXWHEHLQJILYHWRWHQ
PLOHVORQJHUWKDQWKHPRVWGLUHFWURXWHWKHGHSXW\GLGQRWLQTXLUHIXUWKHUUHJDUGLQJ
WKHSXUSRVHRUURXWHRIWKHWULS
>@   7KHGHSXW\EHJDQZDONLQJWRKLVSDWUROYHKLFOHWRVWDUWEDFNJURXQGFKHFNVRQ
WKHRFFXSDQWVZKHQ:LOOVFDOOHGKLPEDFN2QWKLVVHFRQGDSSURDFK:LOOVSURYLGHG
GRFXPHQWDWLRQ IURP WKH )%, UHJDUGLQJ KLV ILUHDUP SRVVHVVLRQ  $IWHU D VKRUW
LQWHUDFWLRQWKHGHSXW\UHWXUQHGWRKLVSDWUROYHKLFOHDQGUHWULHYHGUHFRUGVIRUERWK
LQGLYLGXDOV  :LOOV KDG D YDOLG GULYHU¶V OLFHQVH DQG QHLWKHU RFFXSDQW KDG RSHQ
ZDUUDQWV)XUWKHUFULPLQDOKLVWRU\VHDUFKHVRQERWKLQGLYLGXDOVUHYHDOHGFRQYLFWLRQV
LQFOXGLQJIRUGUXJRIIHQVHVEXWQRFXUUHQWFDVHVRUSUREDWLRQ7KHGHSXW\ZURWHD
ZDUQLQJIRUH[FHHGLQJWKHVSHHGOLPLWDQGDSSURDFKHGWKHYHKLFOHDWKLUGWLPHWRDVN
DERXWWKHILUHDUP



                                              
>@    7KHGHSXW\GLGQRWGHOLYHUWKHZDUQLQJIRUVSHHGLQJRQWKHWKLUGDSSURDFK
,QVWHDGKHDVNHG:LOOVIRUPRUHLQIRUPDWLRQUHJDUGLQJWKH)%,GRFXPHQWDWLRQIRU
ILUHDUP SRVVHVVLRQ  7KH GHSXW\ ZDV XQIDPLOLDU ZLWK WKH GRFXPHQW DQG ZDQWHG
FODULILFDWLRQ  $IWHU WKH LQTXLU\ WKH GHSXW\ UHWXUQHG WR KLV YHKLFOH WR ILQLVK WKH
EDFNJURXQGFKHFNVDQGYHULI\WKHGRFXPHQWDWLRQIRUILUHDUPSRVVHVVLRQ'XULQJKLV
WLPH LQ WKH SDWURO YHKLFOH DQG EHIRUH WKH IRXUWK DQG ILQDO DSSURDFK WKH GHSXW\
GHFLGHGKHZRXOGVHDUFK:LOOV¶YHKLFOHZLWKRUZLWKRXW:LOOV¶FRQVHQW
>@    7KHIRXUWKDSSURDFKWRWKHYHKLFOHEHJDQZLWKWKHGHSXW\LVVXLQJWKHZULWWHQ
ZDUQLQJIRUVSHHGLQJDQGHQGLQJWKHWUDIILFVWRS$FFRUGLQJWRWKHGHSXW\¶VUHSRUW
³,HQGHGP\WUDIILFVWRSDQGDVNHGIRUFRQVHQWWRVHDUFKWKHYHKLFOH´:LOOVUHIXVHG
7KH GHSXW\ LQVWUXFWHG :LOOV WR WXUQ RII WKH YHKLFOH DQG ZDLW LQVLGH ZKLOH D .
FRPSOHWHGD³VQLII´RIWKHYHKLFOHSHULPHWHUWRFKHFNIRUFRQWUDEDQG:KHQWKH.
DOHUWHGRQWKHSDVVHQJHUGRRUWKHGHSXW\H[SDQGHGWKHVHDUFKDQGIRXQGFRQWUROOHG
VXEVWDQFHVDQGSDUDSKHUQDOLD
>@    :LOOVPRYHGWRVXSSUHVVWKHHYLGHQFHEDVHGRQDQXQODZIXOVHDUFKDQGVHL]XUH
LQYLRODWLRQRIKLV)RXUWK$PHQGPHQWDQG1RUWK'DNRWDFRQVWLWXWLRQDOULJKWV:LOOV
DUJXHVWKHGHSXW\ZDVXQDEOHWRDUWLFXODWHUHDVRQDEOHVXVSLFLRQWRH[WHQGKLVVHL]XUH
DIWHUFRPSOHWLRQRIWKHWUDIILFVWRSDQGDFWHGXSRQDPHUHKXQFK7KHGLVWULFWFRXUW
GHQLHG WKH PRWLRQ DQG IRXQG WKH GHSXW\ EDVHG RQ KLV WUDLQLQJ DQG H[SHULHQFH
EHOLHYHGIXUWKHUFULPLQDODFWLYLW\MXVWLILHGWKHFRQWLQXHGLQYHVWLJDWLRQDIWHUWKHWUDIILF
VWRSHQGHG7KHGLVWULFWFRXUWIRXQGWKHGHSXW\IRUPHGUHDVRQDEOHDQGDUWLFXODEOH
VXVSLFLRQIURPWKHWRWDOLW\RIWKHFLUFXPVWDQFHVLQFOXGLQJVPRNLQJEHKDYLRUVWKH
LQGLUHFWURXWHRIWUDYHO WKH SDVVHQJHU¶VQHUYRXVQHVVDQGWKHRFFXSDQWV¶FULPLQDO
UHFRUGV


                                               ,,
>@    ,QUHYLHZLQJDGLVWULFWFRXUW¶VGHFLVLRQRQDPRWLRQWRVXSSUHVVZHGHIHUWRWKH
GLVWULFWFRXUW¶VILQGLQJVRIIDFW DQG ZHUHVROYHFRQIOLFWVLQWHVWLPRQ\LQIDYRURI
DIILUPDQFHEHFDXVHZHUHFRJQL]HWKHGLVWULFWFRXUWLVLQDVXSHULRUSRVLWLRQWRDVVHVV

                                               
WKHZLWQHVVHV¶FUHGLELOLW\DQGZHLJKWKHHYLGHQFHState v. Schmidt1'
1:G³$GLVWULFWFRXUW¶VILQGLQJVRIIDFWRQDPRWLRQWRVXSSUHVVZLOO
QRWEHUHYHUVHGLIWKHUHLVVXIILFLHQWFRPSHWHQWHYLGHQFHIDLUO\FDSDEOHRIVXSSRUWLQJ
WKHFRXUW¶VILQGLQJVDQGWKHGHFLVLRQLVQRWFRQWUDU\WRWKHPDQLIHVWZHLJKWRIWKH
HYLGHQFH´ Id TXRWLQJ State v. DeCoteau  1'     1:G  
4XHVWLRQVRIODZDUHIXOO\UHYLHZDEOHDQGZKHWKHUDILQGLQJRIIDFWPHHWVDOHJDO
VWDQGDUGLVDTXHVWLRQRIODZSchmidtDW:KHWKHUIDFWVVXSSRUWDILQGLQJRI
UHDVRQDEOH DQG DUWLFXODEOH VXVSLFLRQ LV D TXHVWLRQ RI ODZ  State v. Ostby
1'1:G


                                             ,,,
>@   :LOOVDUJXHVWKHGLVWULFWFRXUWHUUHGLQGHQ\LQJKLVPRWLRQWRVXSSUHVVHYLGHQFH
EHFDXVH WKH GHSXW\ GLG QRW KDYH UHDVRQDEOH VXVSLFLRQ WR EHOLHYH IXUWKHU FULPLQDO
DFWLYLW\MXVWLILHGGHWDLQLQJDQGVHDUFKLQJWKHYHKLFOHDIWHUWKHWUDIILFVWRSHQGHG
>@   7KH)RXUWK$PHQGPHQWRIWKH8QLWHG6WDWHV&RQVWLWXWLRQDQGDUW,RIWKH
1RUWK 'DNRWD &RQVWLWXWLRQ SURWHFW LQGLYLGXDOV IURP XQUHDVRQDEOH VHDUFKHV DQG
VHL]XUHV7KH)RXUWK$PHQGPHQWLVYLRODWHGE\WKHFRQWLQXHGVHL]XUHRIDWUDIILF
YLRODWRUDIWHUWKHSXUSRVHVRIWKHWUDIILFVWRSDUHFRPSOHWHGXQOHVVODZHQIRUFHPHQW
KDV UHDVRQDEOH DQG DUWLFXODEOH VXVSLFLRQ WKDW FULPLQDO DFWLYLW\ LV DIRRW  State v.
Deviley1'1:GRodriguez v. U.S.6&W
 7RGHWHUPLQHZKHWKHUUHDVRQDEOHVXVSLFLRQH[LVWVWKHFRXUWFRQVLGHUVWKH
WRWDOLW\ RI WKH FLUFXPVWDQFHV XQGHU DQ REMHFWLYH VWDQGDUG  State v. Asbach
1'1:G7KHTXHVWLRQLVZKHWKHUDUHDVRQDEOHSHUVRQ
LQWKHGHSXW\¶VSRVLWLRQREMHFWLYHO\ZRXOGEHMXVWLILHGWRVXVSHFWWKHGHIHQGDQWZDV
HQJDJHGLQXQODZIXODFWLYLW\Id7KHFRXUWFRQVLGHUVLQIHUHQFHVDQGGHGXFWLRQVDQ
LQYHVWLJDWLQJRIILFHUPDNHVEDVHGRQWKHLUWUDLQLQJDQGH[SHULHQFHId7KHFRQFHSW
RIUHDVRQDEOHVXVSLFLRQLVQRWUHDGLO\UHGXFHGWRDQRUGHUO\VHWRIOHJDOUXOHVEXW
UHTXLUHV PRUH WKDQ D ³PHUH KXQFK´  State v. Fields  1'   
1:G

                                              
>@ 7KHGHSXW\WHVWLILHGKHZDVVXVSLFLRXVRI:LOOVDQGKLVSDVVHQJHUIRUDQXPEHU
RI UHDVRQV  :KHQ WKH GHSXW\ DSSURDFKHG WKH YHKLFOH KH QRWLFHG WKH SDVVHQJHU
VPRNLQJDQGDFWLQJUHVHUYHG7KHGHSXW\WHVWLILHGKHEHOLHYHGVPRNLQJFRXOGEHDQ
LQGLFDWLRQRIQHUYRXVQHVVRUPDVNLQJDQRGRU7KHGHSXW\¶VVXVSLFLRQLQFUHDVHG
EDVHGRQWKHRFFXSDQWV¶VWRU\EHFDXVHWKHURDGZKHUHWKHWUDIILFVWRSRFFXUUHGZDVQRW
WKHPRVWGLUHFWSDWKEHWZHHQWKHSRLQWVRIRULJLQDQGGHVWLQDWLRQ7KHGHSXW\DOVR
FRQVLGHUHGWKHFULPLQDOKLVWRULHVRIWKHRFFXSDQWVEHIRUHLQLWLDWLQJWKH.VHDUFK
>@ 7KH GLVVHQW ZRXOG FRQFOXGH WKDW WZR LQGLYLGXDOV ZLWK IHORQ\ FRQYLFWLRQV
WUDYHOLQJZLWKDULIOHLVVXIILFLHQWVXVSLFLRQWRVXSSRUWWKHH[WHQGHGVHL]XUHKHUH7KDW
LQIRUPDWLRQZRXOGDQGGLGVXSSRUWUHDVRQDEOHVXVSLFLRQWRLQYHVWLJDWHZKHWKHUWKH
SRVVHVVLRQ RI WKH ILUHDUP E\ :LOOV ZDV OHJDO  :LOOV SURYLGHG WKH GHSXW\ ZLWK D
³GRFXPHQW IURP WKH )%, FDOOHG D 83,´  7KH GHSXW\ TXHVWLRQHG :LOOV DERXW WKH
ILUHDUPDQGDSSDUHQWO\ZDVVDWLVILHGZLWKWKHFRPELQDWLRQRIWKHGRFXPHQWDQGWKH
UHVXOWVRIWKHFULPLQDOKLVWRU\FKHFNEHFDXVHKHGLGQRWIXUWKHUSXUVXHDSRWHQWLDO
ILUHDUPV RIIHQVH  ,QVWHDG WKH GHSXW\ ZHQW EDFN WR SUHSDUH D ZULWWHQ ZDUQLQJ WR
FRQFOXGH WKH WUDIILF VWRS  6XVSLFLRQ RI D ILUHDUPV RIIHQVH ZRXOG QRW VXSSRUW
H[WHQGLQJ WKH VWRS WR FRQGXFW D GRJ VQLII ZKLFK FDQ RQO\ GHWHFW WKH SUHVHQFH RI
FRQWUROOHGVXEVWDQFHV
>@ 7KHGLVWULFWFRXUWIRXQGWKDWLQGLYLGXDOO\WKHLWHPVQRWHGE\WKHGHSXW\ZHUH
LQVXIILFLHQWWRIRUPUHDVRQDEOHVXVSLFLRQ,QLWVRUGHUGHQ\LQJWKHPRWLRQWRVXSSUHVV
WKHGLVWULFWFRXUWOLVWHGWKUHHIDFWRUVFRQWULEXWLQJWRWKHWRWDOLW\RIWKHFLUFXPVWDQFHV
LQFOXGLQJWKHVPRNLQJRIPXOWLSOHFLJDUHWWHVWKHRFFXSDQWV¶LQGLUHFWURXWHEHWZHHQ
RULJLQDQGGHVWLQDWLRQDQGWKHRFFXSDQWV¶FRQYLFWLRQV
>@ 7KHGLVWULFWFRXUWUHOLHGRQWKHRFFXSDQWVVPRNLQJPXOWLSOHFLJDUHWWHVDVDQ
LQGLFDWRURIQHUYRXVQHVVRUSRVVLEOHVFHQWPDVNLQJ/DZHQIRUFHPHQWPD\FRQVLGHU
DQLQGLYLGXDO¶VQHUYRXVQHVVGXULQJDWUDIILFVWRSDVDIDFWRULQGHWHUPLQLQJUHDVRQDEOH
VXVSLFLRQState v. Adan1'1:G
>@ 7KHGHSXW\WHVWLILHGWKDWXSRQKLVILQDODSSURDFKWRWKHYHKLFOHKHQRWHGWKH
SDVVHQJHUZDVVPRNLQJDQHZFLJDUHWWHLPPHGLDWHO\DIWHUSXWWLQJRQHRXWDQG:LOOV

                                              
ZDVVPRNLQJDFLJDUHWWHIRUWKHILUVW WLPH+RZHYHUWKHGHSXW\WHVWLILHGWKDWKH
GHFLGHGWRVHDUFKEHIRUHKLVILQDODSSURDFKWRWKHYHKLFOHVRWKHRQO\LQVWDQFHRI
QHUYRXV EHKDYLRU KH FRQVLGHUHG LQ GHWHUPLQLQJ UHDVRQDEOH VXVSLFLRQ ZDV WKH
SDVVHQJHU¶V VPRNLQJ XSRQ WKH LQLWLDO DSSURDFK  'HIHQVH FRXQVHO QRWHG WKLV
LQFRQVLVWHQF\DWWKHKHDULQJDQGWKHGLVWULFWFRXUWMXGJHVXEVHTXHQWO\VSHFXODWHGWKH
GHSXW\PLJKWKDYHQRWLFHGWKHVPRNLQJZKLOHLQVLGHKLVSDWUROFDUZKLOHGHFLGLQJ
ZKHWKHU WR VHDUFK  7KH GHSXW\ GLG QRW WHVWLI\ WR WKDW IDFW DQG VSHFXODWLRQ LV DQ
LQVXIILFLHQWEDVLVIRUFRQFOXGLQJUHDVRQDEOHVXVSLFLRQH[LVWHG
>@ 7KHGLVWULFWFRXUWDOVRUHOLHGRQWKHRFFXSDQWV¶LQGLUHFWURXWHEHWZHHQ0LQRW
DQG 'RXJODV DV D IDFWRU LQ GHWHUPLQLQJ UHDVRQDEOH VXVSLFLRQ  7KH GLVWULFW FRXUW
FRQVLGHUHGWKHAdan IDFWRUVDQGFRPSDUHGWKHLQFRQVLVWHQF\RIWUDYHOSODQVLQAdan
WRWKHLQGLUHFWURXWHLQWKLVFDVH,QAdanWKHRFFXSDQWVZHUHRQDFURVVFRXQWU\WULS
DQGGLVDJUHHGRQWKHLUGHVWLQDWLRQDQGGLGQRWNQRZWKHQDPHRIDSDVVHQJHUZKR
DOOHJHGO\URGHZLWKWKHPIRUDSRUWLRQRIWKHWULSAdanDW+HUH:LOOVVDLG
WKH\ ZHUH WUDYHOLQJ IURP 0LQRW WR 'RXJODV DQG WKH GHSXW\ GLG QRW DVN IXUWKHU
TXHVWLRQV7KHGLVWULFWFRXUWDQGGHIHQVHFRXQVHOGLVDJUHHGRQWKHSRVVLELOLW\:LOOV
WUDYHOHGWRWKHJDVVWDWLRQLQ0D[%XWGLVFXVVLRQDQGGLVDJUHHPHQWEHWZHHQWKH
MXGJHDQGFRXQVHOLVQRWHYLGHQFH:LWKRXWWKHGHSXW\PDNLQJIXUWKHULQTXLU\GXULQJ
WKHWUDIILFVWRSDQGWKHQWHVWLI\LQJDERXWIDFWVKHOHDUQHGIURPWKHLQTXLU\WKHUHFRUG
ODFNVLQIRUPDWLRQVXSSRUWLQJDJXHVVWKDWWKHURXWHZDVIRUDQXQODZIXOSXUSRVH
>@ 7KH GLVWULFW FRXUW UHOLHG RQ WKH RFFXSDQWV¶ FULPLQDO KLVWRULHV DV D IDFWRU LQ
GHWHUPLQLQJUHDVRQDEOHVXVSLFLRQ$OWKRXJKLQVXIILFLHQWDORQHDSHUVRQ¶VFULPLQDO
KLVWRU\FDQVXSSRUWDILQGLQJRIUHDVRQDEOHVXVSLFLRQState v. Fields1'
1:G+HUHERWKRFFXSDQWVKDGFULPLQDOKLVWRULHVLQFOXGLQJGUXJ
RIIHQVHVEXWQHLWKHUKDGDQRSHQFDVHQRUZHUHWKH\RQSUREDWLRQ7KHGLVWULFWFRXUW
DSSURSULDWHO\FRQVLGHUHGWKHLUFULPLQDOKLVWRULHV
>@ 7KHGHSXW\WHVWLILHGWKHVPRNLQJEHKDYLRULQGLUHFWURXWHDQGFULPLQDOKLVWRULHV
RIWKHRFFXSDQWVOHGKLPWRWKHFRQFOXVLRQWKDW³VRPHWKLQJMXVWGLGQ¶WVHHPULJKW´
7KHGHSXW\LQYRNHGKLV³WUDLQLQJDQGH[SHULHQFH´LQUHDFKLQJWKLVFRQFOXVLRQ

                                               
>@ 7KH&RXUWLVPLQGIXOWKDW³DODZHQIRUFHPHQWRIILFHULVµHQWLWOHGWRPDNHDQ
DVVHVVPHQW RI WKH VLWXDWLRQ LQ OLJKW RI KLV VSHFLDOL]HG WUDLQLQJ¶ DQG H[SHULHQFH´
United States v. Huerta,)G WK&LU  TXRWLQJUnited States v.
Arvizu866&W  DQRIILFHUUHO\LQJRQWUDLQLQJ
DQG H[SHULHQFH PD\ QRW VLPSO\ LGHQWLI\ EHKDYLRU DV VXVSLFLRXV ZLWKRXW DOVR
H[SODLQLQJZK\³WKHRIILFHU¶VNQRZOHGJHRISDUWLFXODUFULPLQDOSUDFWLFHVJLYHVVSHFLDO
VLJQLILFDQFHWRWKHDSSDUHQWO\LQQRFHQWIDFWVREVHUYHG´United States v. Johnson,
 )G   WK &LU    &RXUWV JHQHUDOO\ ³UHTXLUH VRPH H[SODQDWLRQ
UHJDUGLQJKRZWKHRIILFHU¶VWUDLQLQJHQGRZHGVHHPLQJO\LQQRFHQWIDFWVZLWKFULPLQDO
VLJQLILFDQFH´Seymour v. City of Des Moines)G WK&LU 7R
VXSSRUWGHWDLQLQJRUVHDUFKLQJSHUVRQVRUWKLQJVDQRIILFHUFDQQRWPDNHDEDOGFODLP
WKH\SRVVHVV³WUDLQLQJDQGH[SHULHQFH´SHUPLWWLQJWKHPWRFRQFOXGHZKHQDQRUGLQDU\
FLWL]HQPLJKWQRWWKDWFULPLQDODFWLYLW\LVDIRRW,QVWHDGWKHRIILFHUPXVWDUWLFXODWHKLV
RUKHUWUDLQLQJRUH[SHULHQFHDQGFRQQHFWWKDWWUDLQLQJDQGH[SHULHQFHWRDFWLYLW\LQ
WKHFDVH$EVHQWVXFKDUWLFXODWLRQDQGFRQQHFWLRQWKHFRQFOXVRU\SKUDVH³WUDLQLQJ
DQGH[SHULHQFH´IDLOVWRPHHWWKHOHJDOVWDQGDUGEHFDXVHUHDVRQDEOHVXVSLFLRQUHTXLUHV
PRUHWKDQD³PHUHKXQFK´FieldsDW
>@ +HUHWKHDQDO\VLVZHQWEH\RQGZHLJKLQJWKHHYLGHQFHDQGGHWHUPLQLQJWKH
FUHGLELOLW\RIZLWQHVVHV,WLQFOXGHGVSHFXODWLRQDQGGUDZLQJLQIHUHQFHVQRWVXSSRUWHG
E\WKHUHFRUG(OLPLQDWLQJWKDWVSHFXODWLRQDQGWKHGHSXW\¶VXQWHWKHUHGKXQFKHVWKH
HYLGHQFHVXSSRUWLQJWKHGHWHUPLQDWLRQRIUHDVRQDEOHVXVSLFLRQLVLQVXIILFLHQW$IWHU
WKHWUDIILFVWRSHQGHGWKHGHSXW\QHHGHGUHQHZHGDUWLFXODEOHVXVSLFLRQWRFRQWLQXH
GHWHQWLRQRIWKHYHKLFOHDQGSDVVHQJHUV7KHUHFRUGGRHVQRWVXSSRUWWKHFRQWLQXHG
VHL]XUHDQGVHDUFKRIWKHYHKLFOHDIWHUWKHGHSXW\HQGHGWKHWUDIILFVWRS


                                             ,9
>@ 7KHGLVWULFWFRXUWHUUHGLQGHQ\LQJWKHPRWLRQWRVXSSUHVVHYLGHQFHEHFDXVHWKH
GHSXW\GLGQRWSRVVHVVUHDVRQDEOHVXVSLFLRQRIIXUWKHUFULPLQDODFWLYLW\WRMXVWLI\
GHWDLQLQJ DQG VHDUFKLQJ WKH YHKLFOH DIWHU WKH WUDIILF VWRS HQGHG  :H UHYHUVH WKH

                                              
GLVWULFWFRXUWFULPLQDOMXGJPHQWDQGUHPDQGWRSHUPLW:LOOVWRZLWKGUDZKLVJXLOW\
SOHD
>@ 'DQLHO-&URWKHUV
      -RQ--HQVHQ
      -HURG(7XIWH

        0F(YHUV-XVWLFHGLVVHQWLQJ
>@ ,UHVSHFWIXOO\GLVVHQW,DJUHHZLWKWKHGLVWULFWFRXUWWKDWUHDVRQDEOHVXVSLFLRQ
WRH[WHQGWKHVWRSH[LVWHGEDVHGRQWKHWRWDOLW\RIWKHFLUFXPVWDQFHV
>@ /RRNLQJ DW WKH HQWLUH HYHQW LV UHTXLUHG ZKHQ ORRNLQJ DW WKH WRWDOLW\ RI WKH
FLUFXPVWDQFHVDVLVWKHFRQVLGHUDWLRQWKDWODZHQIRUFHPHQWRIILFHUVPD\WDNHLQWR
DFFRXQWLQIHUHQFHVWKDWPD\HOXGHDOD\SHUVRQState v. Fields1'
1:G7KHUHLVQRTXHVWLRQWKHWUDIILFVWRSLQWKLVFDVHZDVODZIXO,Q
UHJDUGWRWKHDGGLWLRQDOGHWHQWLRQWKHGLVWULFWFRXUWPDGHWKHIROORZLQJILQGLQJVRI
IDFWWRVXSSRUWUHDVRQDEOHDQGDUWLFXODEOHVXVSLFLRQ
                $IWHUDSSURDFKLQJWKHYHKLFOHDQGZKLOHVSHDNLQJZLWK:LOOV
        >WKHGHSXW\@REVHUYHGWKDW>WKHSDVVHQJHU@ZDVVPRNLQJDQGZDV
        YHU\UHVHUYHGDQGGLGQRWDSSHDUWRZDQWWRPDNHH\HFRQWDFWZLWK>WKH
        GHSXW\@>7KHSDVVHQJHU@LQGLFDWHGWKDWKHGLGQRWKDYHKLV,'ZLWK
        KLP>7KHGHSXW\@DOVRQRWLFHGDULIOHEHWZHHQ:LOOVDQGWKHFHQWHU
        FRQVROH
                $IWHU REWDLQLQJ WKH LGHQWLI\LQJ LQIRUPDWLRQ IRU ERWK >WKH
        SDVVHQJHU@DQG:LOOV>WKHGHSXW\@VWDUWHGWRUHWXUQWRKLVSDWUROYHKLFOH
        EXWZDVVWRSSHGE\:LOOVZKRLQGLFDWHGKHZRXOGQHHGWRJLYH>WKH
        GHSXW\@PRUHLQIRUPDWLRQDERXWKLVULJKWVWRSRVVHVVDILUHDUP:LOOV
        SURYLGHG>WKHGHSXW\@ZLWKDGRFXPHQWIURPWKH)%,FDOOHGD83,
        >7KHGHSXW\@UDQDFULPLQDOKLVWRU\FKHFNZKLFKUHIOHFWHGWKDWERWK
        :LOOVDQG>WKHSDVVHQJHU@KDGSULRUGUXJUHODWHGRIIHQVHV:KHQ
        >WKH GHSXW\@ DSSURDFKHG WKH YHKLFOH WR LVVXH WKH ZDUQLQJ WLFNHW KH
        REVHUYHGWKDWERWK:LOOVDQG>WKHSDVVHQJHU@ZHUHQRZVPRNLQJ
        %DVHG RQ KLV WUDLQLQJ DQG HGXFDWLRQ >WKH GHSXW\@ IRXQG >WKH
        SDVVHQJHU¶V@VPRNLQJEHKDYLRUVWREHUHIOHFWLYHRIQHUYRXVEHKDYLRU
        EDVHGRQWKHVKRUWGXUDWLRQRIWKHWUDIILFVWRSDQGDQLQGLFDWRURIDQ
        DWWHPSWWRPDVNRGRUV>7KHGHSXW\@ZDVLQIRUPHGWKDW:LOOVDQG
        >WKHSDVVHQJHU@ZHUHWUDYHOLQJIURP0LQRWWR'RXJODV>7KHGHSXW\@
        IRXQG WKH URXWH WR EH XQXVXDO  :LOOV DQG >WKH SDVVHQJHU@ ZHUH QRW
        WUDYHOLQJLQWKHPRVWGLUHFWURXWHWR'RXJODV

                                              
>@ ,Q DGGLWLRQ WR WKRVH IDFWV VSHFLILFDOO\ IRXQG E\ WKH GLVWULFW FRXUW ODZ
HQIRUFHPHQWWHVWLILHGWRVHYHUDODGGLWLRQDOIDFWVLQFOXGLQJWKHGHSXW\ZDVWUDLQHGLQ
QDUFRWLFVLQWHUGLFWLRQWKHULIOHZDVGHVFULEHGDVVRPHW\SHRIDVVDXOWULIOH:LOOVKDG
SUHYLRXVO\EHHQGHQLHGWKHSXUFKDVHRIDKDQGJXQGXHWRLPSURSHUSDSHUZRUNRU
VRPHWKLQJRIWKDWQDWXUH:LOOVKDG'1$RQILOHIRUSULRUIHORQ\FRQYLFWLRQVDQG
WKHUHZDVDKLWRQ&:,6 &HQWUDO:DUUDQWV,QGH[6\VWHP IRUWKHSDVVHQJHUIRUIHORQ\
WKHIWRIDPRWRUYHKLFOH
>@ ³7KHFRQFHSWRIUHDVRQDEOHVXVSLFLRQOLNHSUREDEOHFDXVHLVQRWµUHDGLO\RU
HYHQXVHIXOO\UHGXFHGWRDQHDWVHWRIOHJDOUXOHV´¶U.S. v. Sokolow86
  TXRWLQJ Illinois v. Gates, 86  ,QSokolowWKH8QLWHG
6WDWHV6XSUHPH&RXUWGLVFXVVHGWKHLVVXHZKHWKHUUHDVRQDEOHVXVSLFLRQIRUDVWRS
H[LVWHGIdDW,QGHVFULELQJZKDWLVQHFHVVDU\IRUDVWRSWKH6XSUHPH&RXUWVWDWHG
               7KHRIILFHURIFRXUVHPXVWEHDEOHWRDUWLFXODWHVRPHWKLQJPRUH
       WKDQ DQ ³LQFKRDWH DQG XQSDUWLFXODUL]HG VXVSLFLRQ RU µKXQFK¶´  7KH
       )RXUWK $PHQGPHQW UHTXLUHV ³VRPH PLQLPDO OHYHO RI REMHFWLYH
       MXVWLILFDWLRQ´IRUPDNLQJWKHVWRS
Id. LQWHUQDOFLWDWLRQVRPLWWHG 
>@ ,Q Sokolow WKH 8QLWHG 6WDWHV 6XSUHPH &RXUW WRRN LQWR FRQVLGHUDWLRQ WKH
IROORZLQJIDFWV
       3D\LQJLQFDVKIRUWZRDLUSODQHWLFNHWVLVRXWRIWKHRUGLQDU\
       DQGLWLVHYHQPRUHRXWRIWKHRUGLQDU\WRSD\WKDWVXPIURPDUROORI
       ELOOVFRQWDLQLQJQHDUO\WZLFHWKDWDPRXQWRIFDVK0RVWEXVLQHVV
       WUDYHOHUVZHIHHOFRQILGHQWSXUFKDVHDLUOLQHWLFNHWVE\FUHGLWFDUGRU
       FKHFN VR DV WR KDYH D UHFRUG IRU WD[ RU EXVLQHVV SXUSRVHV DQG IHZ
       YDFDWLRQHUVFDUU\ZLWKWKHPWKRXVDQGVRIGROODUVLQELOOV:HDOVR
       WKLQNWKHDJHQWVKDGDUHDVRQDEOHJURXQGWREHOLHYHWKDWUHVSRQGHQWZDV
       WUDYHOLQJXQGHUDQDOLDVWKHHYLGHQFHZDVE\QRPHDQVFRQFOXVLYHEXW
       LWZDVVXIILFLHQWWRZDUUDQWFRQVLGHUDWLRQ:KLOHDWULSIURP+RQROXOX
       WR0LDPLVWDQGLQJDORQHLVQRWDFDXVHIRUDQ\VRUWRIVXVSLFLRQKHUH
       WKHUHZDVPRUHVXUHO\IHZUHVLGHQWVRI+RQROXOXWUDYHOIURPWKDWFLW\
       IRUKRXUVWRVSHQGKRXUVLQ0LDPLGXULQJWKHPRQWKRI-XO\
86DW7KH6XSUHPH&RXUWFRQFOXGHG³$Q\RQHRIWKHVHIDFWRUVLVQRWE\
LWVHOISURRIRIDQ\LOOHJDOFRQGXFWDQGLVTXLWHFRQVLVWHQWZLWKLQQRFHQWWUDYHO%XWZH
WKLQN WDNHQ WRJHWKHU WKH\ DPRXQW WR UHDVRQDEOH VXVSLFLRQ´  Id. DW  FLWDWLRQV

                                             
RPLWWHG /LNHZLVHKHUHZKLOHPDQ\RIWKHILQGLQJVVWDQGLQJDORQHPD\PHDQYHU\
OLWWOH ZKHQ WKH WRWDOLW\ RI WKH FLUFXPVWDQFHV LV FRQVLGHUHG WKHUH ZDV UHDVRQDEOH
VXVSLFLRQWRGHWDLQ:LOOVDQGKLVSDVVHQJHU
>@ 7KH PDMRULW\ FRQFHGHV WKDW WKHUH ZDV UHDVRQDEOH VXVSLFLRQ WR LQYHVWLJDWH
ZKHWKHUSRVVHVVLRQRIWKHILUHDUPE\:LOOVZDVOHJDO0DMRULW\DW7KHPDMRULW\
WKHQFRQFOXGHVVXVSLFLRQRIDILUHDUPVRIIHQVHZRXOGQRWVXSSRUWH[WHQGLQJWKHVWRS
WRFRQGXFWDGRJVQLIIId.7KHPDMRULW\¶VFRQFOXVLRQVHHPVWRUXOHRXWWKHSRVVLELOLW\
WKDWDULIOHPD\UDLVHVXVSLFLRQRIFULPHVRWKHUWKDQLOOHJDOSRVVHVVLRQRIDILUHDUP
,WLVUDWLRQDOWRLQIHUWKDWDULIOHLQWKHSRVVHVVLRQRIIHORQVZLWKSULRUGUXJFRQYLFWLRQV
FRXOGEHXVLQJLWIRUDQLOOHJDOSXUSRVHVXFKDVSURWHFWLRQDVSDUWRIDGUXJFULPH
>@ 7ZRFRQYLFWHGIHORQVZLWKSULRUGUXJRIIHQVHVWUDYHOLQJZLWKDQDVVDXOWULIOH
EHWZHHQ WKHP DQG DFWLQJ QHUYRXV ZRXOG UDLVH P\ VXVSLFLRQ  , ZRXOG DIILUP WKH
GLVWULFWFRXUW¶VGHFLVLRQ
>@ /LVD)DLU0F(YHUV
      *HUDOG:9DQGH:DOOH&-